A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 10/22/2020 is acknowledged.  
3.	Claims 2, 8 and 32 have been cancelled.
4.	Claims 1, 3-7, 9-31 and 33-37 are pending in this application.
5.	Claims 3, 9, 15-20, 24-31 and 33-37 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Applicant elected without traverse of Group 1 (claims 1, 4-8, 10-14 and 21-23) and elected for the HABPep species (STMMSRSHKTRSHHVGC) (SEQ ID NO: 17); for the SABPep species (GGSPYGRC) (SEQ ID NO: 15), and for the biocompatible polymer species heterofunctional poly(ethylene glycol) (PEG, Mw 1000 Da) for the molecule of Group 1; and an anti-inflammatory agent as species of additional therapeutic agent in claim 23 in the reply filed on 5/22/2019.  The Examiner telephoned Applicant’s representative, Joseph G. Contrera, on 8/6/2019 for clarification on the 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a biomaterial comprising at least one biologically compatible polymer having one or more hyaluronic acid (HA) binding peptides (HABPep) covalently linked to the biologically compatible polymer, and one or more sialic acid binding peptides (SABPep) covalently linked to the biologically compatible polymer, wherein the HABPep is a peptide selected from the group consisting of the following amino acid sequences: GAHWQFNALTVR (SEQ ID NO: 6), STMMSRSHKTR SHHV (SEQ ID NO: 7), RYPISRPRKRC (SEQ ID NO: 8), TAGHGRRWS (SEQ ID NO: 9), LKQKIKHVVKLKVVVKLRSQLVKRKQN (SEQ ID NO: 10) and STMMSRSHKTRS HHVGC (SEQ ID NO: 17); and a pharmaceutical composition comprising such biomaterial and a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and a biomaterial comprising the HABPep consisting of the amino acid sequence STMMSRSHKTRSHHVGC (SEQ ID NO: 17), the SABPep consisting of the amino acid sequence GGSPYGRC (SEQ ID NO: 15) and heterofunctional poly(ethylene glycol) (PEG, Mw 1000 Da) as the elected species of biomaterial appears to be free of prior art.  However, prior art was found for an anti-inflammatory agent as the elected species of additional therapeutic agent in claim 23.  A search was extended to the 

Withdrawn Objections and Rejections
7.	Objection to claims 1 and 13 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claims 1, 4-7, 11-14 and 21-23 under 35 U.S.C. 103 as being unpatentable over Singh et al (Nature Materials, 2014, 13, pages 988-995, cited and enclosed in the previous office action) in view of Lee et al (WO 2013/110056 A1), Royle et al (Glycoconj J, 2008, 25, pages 763-773, filed with IDS), Rajasekaran et al (Int. J. PharmTech Res., 2010, 2, pages 668-674, cited and enclosed in the previous office action), Connaris et al (The Journal of Biological Chemistry, 2009, 284, pages 7339-7351, cited and enclosed in the previous office action), Williams et al (International Journal of Biomaterials, 2013, pages 1-8, cited and enclosed in the previous office action) and Hessen et al (J Ophthalmic Vis Res, 2014, 9, pages 240-250, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1, 4-7, 10-14 and 21-23 under 35 U.S.C. 103 as being unpatentable over Singh et al (Nature Materials, 2014, 13, pages 988-995, cited and enclosed in the previous office action) in view of Lee et al (WO 2013/110056 A1), Royle et al (Glycoconj J, 2008, 25, pages 763-773, filed with IDS), Rajasekaran et al (Int. J. PharmTech Res., 2010, 2, pages 668-674, cited and enclosed in the previous office action), Heerze et al (Glycobiology, 1995, 5, pages 427-433, filed with IDS), Williams et 

Maintained/Revised Objections
10.	(Revised) Claim 12 remains objected to for the following minor informality: Claim 12 recites "…poly(isobutylene) poly(tetrahydrofuran) poly(oxytrimethylene), poly(dimethylsiloxsane)…".  There appears comma missing in this recitation.  Applicant is suggested to amend this recitation as "…poly(isobutylene), poly(tetrahydrofuran), poly(oxytrimethylene), poly(dimethylsiloxsane)…".

Response to Applicant's Arguments
11.	Additional minor issues are noticed in instant claim 12.  Therefore, claim 12 remains objected.  

New Objections
12.	Claim 14 is objected to for the following minor informality: Claim 14 recites "…(SABPep -PEG--HABPep)".  Applicant is suggested to amend this recitation as "…(SABPep-PEG-HABPep)".  



New Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1, 4-7, 11-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Nature Materials, 2014, 13, pages 988-995, cited and enclosed in the previous office actions) in view of Lee et al (WO 2013/110056 A1, cited and enclosed in the previous office action), Royle et al (Glycoconj J, 2008, 25, pages 763-773, filed with IDS), Rajasekaran et al (Int. J. PharmTech Res., 2010, 2, pages .
The instant claims 1, 4-7, 11-14 and 21-23 are drawn to a biomaterial comprising at least one biologically compatible polymer having one or more hyaluronic acid (HA) binding peptides (HABPep) covalently linked to the biologically compatible polymer, and one or more sialic acid binding peptides (SABPep) covalently linked to the biologically compatible polymer, wherein the HABPep is a peptide selected from the group consisting of the following amino acid sequences: GAHWQFNALTVR (SEQ ID NO: 6), STMMSRSHKTRSHHV (SEQ ID NO: 7), RYPISRPRKRC (SEQ ID NO: 8), TAGHGRRWS (SEQ ID NO: 9), LKQKIKHVVKLKVVVKLRSQLVKRKQN (SEQ ID NO: 10) and STMMSRSHKTRSHHVGC (SEQ ID NO: 17); and a pharmaceutical composition comprising such biomaterial and a pharmaceutically acceptable carrier.  
Singh et al, throughout the literature, teach a polymer-peptide surface coating platform to non-covalently bind hyaluronic acid (HA); and such HA-binding system is able to retain HA in the articular joint and to bind ocular tissue surfaces in vivo, for example, Abstract; page 991, Figure 2; and page 993, Figure 4.  Singh et al further teach a biomaterial/HA-binding system comprises HA binding peptide (HABPep) with the amino acid sequence CRRDDGAHWQFNALTVR covalently conjugated to a heterobifunctional PEG spacer (MAL-PEG-NHS), and further covalently linked to a Singh et al also teach HA is an important component of artificial tears to treat dry eye and in eye drops that accelerate healing after surgery or trauma; and ocular surface application of HA (about 975 kDa) bound to HABPep-PEG-Col IBPep as an eye drop to retain HA on the eye surface, wherein Col IBPep in the HABPep-PEG-Col IBPep functions as an anchor so that the HA bound to HABPep-PEG-Col IBPep anchors onto collagen-I-abundant eye tissues, for example, page 993, Figure 4 and Section “Ocular applications”; and page 994, right column, Section “Ocular surfaces and contact lens modification”.  It meets the limitation of HA recited in instant claims 5 and 6.  Although Singh et al do not explicitly state the eye drop comprises a pharmaceutically acceptable carrier suitable for ophthalmic use, one of skill in the art would understand that the eye drop applied on the eye surface in Singh et al comprises a pharmaceutically acceptable carrier suitable for ophthalmic use.  It meets the limitation of the pharmaceutically acceptable carrier recited in instant claims 21 and 22.  
The difference between the reference and instant claims 1, 4-7, 11-14 and 21-23 is that the reference does not teach an anti-inflammatory agent as the elected species of additional therapeutic agent in claim 23; the HABPep recited in instant claim 1; the SABPep instead of Col IBPep in the biomaterial recited in instant claims; and the limitations of instant claims 4 and 7. 
However, Lee et al, throughout the patent, teach biomaterial compositions utilize small HA binding peptides that is tethered to synthetic biocompatible polymers, for Singh et al), HABPep with the amino acid sequence GAHWQFNALTVR (SEQ ID NO: 1, identical to the HABPep of instant SEQ ID NO: 6) belongs to the HABP52 family of HA binding peptides, for example, page 11, paragraph [0049].  Therefore, in view of the combined teachings of Singh et al and Lee et al, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the HABPep of SEQ ID NO: 1 taught in Lee et al (identical to the HABPep of instant SEQ ID NO: 6) in the biomaterial/HA-binding system taught in Singh et al.
Furthermore, Royle et al teach that in human ocular surface mucin, the majority of O-linked glycans are negatively charged and terminated in sialic acid, for example, Abstract; page 767, left column, the 2nd paragraph; and page 768, Figure 3.
In addition, Rajasekaran et al teach ocular drug delivery formulation comprising bioadhesive polymers adhere to the mucin coat covering the conjunctiva and the corneal surfaces of the eye for prolonging the residence time of a drug in the conjunctival sac; and ocular drug delivery formulation comprising chitosan as a bioadhesive vehicle suitable for ophthalmic formulation, wherein chitosan binds sialic acid, for example, page 671, left column, Section “6. Bioadhesive polymers”.  
And, Connaris et al teach multivalent sialic acid-specific CBM40 polypeptides; and these multivalent polypeptides as tools to deliver other proteins to sialic acid-rich cell surfaces, for example, page 7340, left column, the 3rd paragraph; and Sections “Engineering of Multivalent, Sialic Acid-specific CBM40 Polypeptides” and “Binding of GFP-3CBM to Human Leukocytes” in Results.  Therefore, in view of the combined Singh et al, Lee et al, Royle et al, Rajasekaran et al and Connaris et al, it would have been obvious to one of ordinary skilled in the art to modify the biomaterial/HA-binding system in Singh et al by using a sialic acid binding peptide (SABPep) such as CBM40 in Connaris et al as an anchor, and develop a biomaterial/HA-binding system comprising HABPep with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (HABPep-PEG-SABPep); and an eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep for ocular surface applications including treating dry eye, wherein SABPep in the HABPep-PEG-SABPep functions as an anchor so that the HA bound to HABPep-PEG-SABPep anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid.  
Claim 4 is product by process claim for obtaining a mixture of HA and the biomaterial recited in instant claim 1.  In the instant case, one of skill in the art would understand that the process recited in instant claim 4 results in a biomaterial with HA bound to HABPep in the biomaterial.  This is identical to the eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep developed from the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Connaris et al.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Therefore, the eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep developed from the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Connaris et al meets the limitation of instant claim 4.
With regards to the limitation recited in instant claim 14, although the order/arrangement of the HABPep-PEG-SABPep developed from the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Connaris et al appears to be different from the order/arrangement of SABPep-PEG-HABPep recited in instant claim 14, in the instant case, there are only two different orders/arrangements for the claimed biomaterial, and it would have been obvious to one of ordinary skilled in the art to select either order/arrangement.  And the MPEP states “As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.”; and reversal of parts is considered as one of routine expedients (see MPEP § 2144.04 VI).
Furthermore, Williams et al teach using crosslinked HA for extending the contact time of the HA with the ocular surface; and treating dry eye in dogs with a crosslinked HA-based hydrogel, for example, Abstract; page 2, left column, the 4th paragraph; and page 5, left column, Section “3.3. Clinical Evaluation in Dogs with KCS”.
an anti-inflammatory agent as the elected species of additional therapeutic agent in claim 23.   
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Connaris et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) in the order/arrangement of either HABPep-PEG-SABPep or SABPep-PEG-HABPep; and an eye drop comprising crosslinked HA bound to such biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that the crosslinked HA bound to such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent.  One of ordinary skilled in the art would have been motivated to combine the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Connaris et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further SABPep-PEG-HABPep; and an eye drop comprising crosslinked HA bound to such biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that the crosslinked HA bound to such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent, because Lee et al teach that in addition to the HABPep with the amino acid sequence CRRDDGAHWQFNALTVR (identical to the HABPep taught in Singh et al), HABPep with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) belongs to the HABP52 family of HA binding peptides.  Therefore, in view of the combined teachings of Singh et al and Lee et al, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the HABPep of SEQ ID NO: 1 taught in Lee et al (identical to the HABPep of instant SEQ ID NO: 6) in the biomaterial/HA-binding system taught in Singh et al.  Royle et al teach that in human ocular surface mucin, the majority of O-linked glycans are negatively charged and terminated in sialic acid.  Both Rajasekaran et al and Connaris et al teach targeting delivery of drugs and/or other proteins to sialic acid-rich cell surfaces, such as ocular surface, via polymers or peptides that bind to sialic acid.  Therefore, in view of the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Connaris et al, it would have been obvious to one of ordinary skilled in the art to modify the biomaterial/HA-binding system in Singh et al by using a sialic acid binding peptide (SABPep) such as CBM40 in Connaris et al as an anchor, and develop a HA (about 975 kDa) bound to the HABPep-PEG-SABPep for ocular surface applications including treating dry eye, wherein SABPep in the HABPep-PEG-SABPep functions as an anchor so that the HA bound to HABPep-PEG-SABPep anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid.  Williams et al teach using crosslinked HA for extending the contact time of the HA with the ocular surface; and treating dry eye in dogs with a crosslinked HA-based hydrogel.  And, Hessen et al teach dry eye is an inflammatory ocular disease; and topical application of anti-inflammatory agents such as tacrolimus and many others for treating dry eye.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Connaris et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) in the order/arrangement of either HABPep-PEG-SABPep or SABPep-PEG-HABPep; and an eye drop comprising crosslinked HA bound to such biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that the crosslinked HA bound such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent. 

16.	Claims 1, 4-7, 10-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Nature Materials, 2014, 13, pages 988-995, cited and enclosed in the previous office actions) in view of Lee et al (WO 2013/110056 A1, cited and enclosed in the previous office action), Royle et al (Glycoconj J, 2008, 25, pages 763-773, filed with IDS), Rajasekaran et al (Int. J. PharmTech Res., 2010, 2, pages 668-674, cited and enclosed in the previous office actions), Heerze et al (Glycobiology, 1995, 5, pages 427-433, filed with IDS), Williams et al (International Journal of Biomaterials, 2013, pages 1-8, cited and enclosed in the previous office actions) and Hessen et al (J Ophthalmic Vis Res, 2014, 9, pages 240-250, cited and enclosed in the previous office actions).
The instant claims 1, 4-7, 10-14 and 21-23 are drawn to a biomaterial comprising at least one biologically compatible polymer having one or more hyaluronic acid (HA) binding peptides (HABPep) covalently linked to the biologically compatible polymer, and one or more sialic acid binding peptides (SABPep) covalently linked to the biologically compatible polymer, wherein the HABPep is a peptide selected from the group consisting of the following amino acid sequences: GAHWQFNALTVR (SEQ ID NO: 6), STMMSRSHKTRSHHV (SEQ ID NO: 7), RYPISRPRKRC (SEQ ID NO: 8), TAGHGRRWS (SEQ ID NO: 9), LKQKIKHVVKLKVVVKLRSQLVKRKQN (SEQ ID NO: 
Please note: As stated in the Non-Final office action dated 8/21/2019, in the instant case, the Examiner is interpreting the SABPep recited in instant claim 10 broadly includes any peptide consisting of the amino acid sequence of SEQ ID NO: 15 or 16 with further modification on N- and/or C-terminus of the peptide, such as C-terminal amidation and many others.  
Singh et al, throughout the literature, teach a polymer-peptide surface coating platform to non-covalently bind hyaluronic acid (HA); and such HA-binding system is able to retain HA in the articular joint and to bind ocular tissue surfaces in vivo, for example, Abstract; page 991, Figure 2; and page 993, Figure 4.  Singh et al further teach a biomaterial/HA-binding system comprises HA binding peptide (HABPep) with the amino acid sequence CRRDDGAHWQFNALTVR covalently conjugated to a heterobifunctional PEG spacer (MAL-PEG-NHS), and further covalently linked to a collagen I binding peptide (HABPep-PEG-Col IBPep), for example, page 993-994, Sections “Synthesis of HA-binding peptide” and “Preparation of HA-binding coatings” in Methods.  It meets the limitation of the biologically compatible polymer recited in instant claims 1 and 11-14.  Singh et al also teach HA is an important component of artificial tears to treat dry eye and in eye drops that accelerate healing after surgery or trauma; and ocular surface application of HA (about 975 kDa) bound to HABPep-PEG-Col IBPep as an eye drop to retain HA on the eye surface, wherein Col IBPep in the HABPep-PEG-Col IBPep functions as an anchor so that the HA bound to HABPep-PEG-Col IBPep anchors onto collagen-I-abundant eye tissues, for example, page 993,  et al do not explicitly state the eye drop comprises a pharmaceutically acceptable carrier suitable for ophthalmic use, one of skill in the art would understand that the eye drop applied on the eye surface in Singh et al comprises a pharmaceutically acceptable carrier suitable for ophthalmic use.  It meets the limitation of the pharmaceutically acceptable carrier recited in instant claims 21 and 22.  
The difference between the reference and instant claims 1, 4-7, 10-14 and 21-23 is that the reference does not teach an anti-inflammatory agent as the elected species of additional therapeutic agent in claim 23; the HABPep recited in instant claim 1; the SABPep instead of Col IBPep in the biomaterial recited in instant claims; and the limitations of instant claims 4, 7 and 10. 
However, Lee et al, throughout the patent, teach biomaterial compositions utilize small HA binding peptides that is tethered to synthetic biocompatible polymers, for example, Abstract.  Lee et al further teach that in addition to the HABPep with the amino acid sequence CRRDDGAHWQFNALTVR (SEQ ID NO: 2, identical to the HABPep taught in Singh et al), HABPep with the amino acid sequence GAHWQFNALTVR (SEQ ID NO: 1, identical to the HABPep of instant SEQ ID NO: 6) belongs to the HABP52 family of HA binding peptides, for example, page 11, paragraph [0049].  Therefore, in view of the combined teachings of Singh et al and Lee et al, it would have been obvious to one of skill in the art to substitute and/or try the HABPep of SEQ ID NO: 1 taught in Lee et al (identical to the HABPep of instant SEQ ID NO: 6) in the biomaterial/HA-binding system taught in Singh et al.
nd paragraph; and page 768, Figure 3.
In addition, Rajasekaran et al teach ocular drug delivery formulation comprising bioadhesive polymers adhere to the mucin coat covering the conjunctiva and the corneal surfaces of the eye for prolonging the residence time of a drug in the conjunctival sac; and ocular drug delivery formulation comprising chitosan as a bioadhesive vehicle suitable for ophthalmic formulation, wherein chitosan binds sialic acid, for example, page 671, left column, Section “6. Bioadhesive polymers”.  
And, Heerze et al teach SPYGRC-b with the amino acid sequence BIOTIN-GGSPYGRC-CONH2, and ACS2P1-b with the amino acid sequence BIOTIN-GGPQEQITQHGSPYGRC-CONH2 are sialic acid binding peptide (SABPep), for example, page 428, Table 1; and pages 429-430, Sections “Binding studies utilizing ACS2P1- and SPYGRC-biotin” and “Binding ofACS2Pl- and SPYGRC-biotin to a panel of sialylated BSA glycoconjugates”; and page 430, Table IV.  As stated above, in the instant case, the Examiner is interpreting the SABPep recited in instant claim 10 broadly includes any peptide consisting of the amino acid sequence of SEQ ID NO: 15 or 16 with further modification on N- and/or C-terminus of the peptide.  Therefore, SPYGRC-b and ACS2P1-b in Heerze et al meet the limitation of SABPep recited in instant claim 10.  And, in view of the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Heerze et al, it would have been obvious to one of ordinary skilled in the art to modify the biomaterial/HA-binding system in Singh et al by using a sialic acid binding peptide (SABPep) such as SPYGRC-b or ACS2P1-b in Heerze et al a biomaterial/HA-binding system comprising HABPep with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) such as SPYGRC-b or ACS2P1-b in Heerze et al (HABPep-PEG-SABPep); and an eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep for ocular surface applications including treating dry eye, wherein SABPep in the HABPep-PEG-SABPep functions as an anchor so that the HA bound to HABPep-PEG-SABPep anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid.  
Claim 4 is product by process claim for obtaining a mixture of HA and the biomaterial recited in instant claim 1.  In the instant case, one of skill in the art would understand that the process recited in instant claim 4 results in a biomaterial with HA bound to HABPep in the biomaterial.  This is identical to the eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep developed from the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Heerze et al.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Therefore, the eye drop comprising HA (about 975 kDa) bound to the HABPep-PEG-SABPep developed from the combined teachings of Singh 
With regards to the limitation recited in instant claim 14, although the order/arrangement of the HABPep-PEG-SABPep developed from the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Heerze et al appears to be different from the order/arrangement of SABPep-PEG-HABPep recited in instant claim 14, in the instant case, there are only two different orders/arrangements for the claimed biomaterial, and it would have been obvious to one of ordinary skilled in the art to select either order/arrangement.  And the MPEP states “As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.”; and reversal of parts is considered as one of routine expedients (see MPEP § 2144.04 VI).
Furthermore, Williams et al teach using crosslinked HA for extending the contact time of the HA with the ocular surface; and treating dry eye in dogs with a crosslinked HA-based hydrogel, for example, Abstract; page 2, left column, the 4th paragraph; and page 5, left column, Section “3.3. Clinical Evaluation in Dogs with KCS”.
In addition, Hessen et al teach dry eye is an inflammatory ocular disease; and topical application of anti-inflammatory agents such as tacrolimus and many others for treating dry eye, for example, Title; Abstract; and pages 242-246, Section an anti-inflammatory agent as the elected species of additional therapeutic agent in claim 23.   
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Heerze et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) SPYGRC-b or ACS2P1-b in the order/arrangement of either HABPep-PEG-SABPep or SABPep-PEG-HABPep; and an eye drop comprising crosslinked HA bound to such biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that the crosslinked HA bound to such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent.  One of ordinary skilled in the art would have been motivated to combine the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Heerze et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) SPYGRC-b or ACS2P1-b in the order/arrangement of either HABPep-PEG-SABPep or SABPep-PEG-HABPep; and an eye drop comprising biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that the crosslinked HA bound to such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent, because Lee et al teach that in addition to the HABPep with the amino acid sequence CRRDDGAHWQFNALTVR (identical to the HABPep taught in Singh et al), HABPep with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) belongs to the HABP52 family of HA binding peptides.  Therefore, in view of the combined teachings of Singh et al and Lee et al, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the HABPep of SEQ ID NO: 1 taught in Lee et al (identical to the HABPep of instant SEQ ID NO: 6) in the biomaterial/HA-binding system taught in Singh et al.  Royle et al teach that in human ocular surface mucin, the majority of O-linked glycans are negatively charged and terminated in sialic acid.  Rajasekaran et al teach targeting delivery of drugs to sialic acid-rich ocular surface via polymers that bind to sialic acid.  Heerze et al teach SPYGRC-b with the amino acid sequence BIOTIN-GGSPYGRC-CONH2, and ACS2P1-b with the amino acid sequence BIOTIN-GGPQEQITQHGSPY GRC-CONH2 are sialic acid binding peptide (SABPep).  Therefore, in view of the combined teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al and Heerze et al, it would have been obvious to one of ordinary skilled in the art to modify the biomaterial/HA-binding system in Singh et al by using a sialic acid binding peptide (SABPep) such as SPYGRC-b or ACS2P1-b in Heerze et al as an anchor, and develop a biomaterial/HA-binding system HA (about 975 kDa) bound to the HABPep-PEG-SABPep for ocular surface applications including treating dry eye, wherein SABPep in the HABPep-PEG-SABPep functions as an anchor so that the HA bound to HABPep-PEG-SABPep anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid.  Williams et al teach using crosslinked HA for extending the contact time of the HA with the ocular surface; and treating dry eye in dogs with a crosslinked HA-based hydrogel.  And, Hessen et al teach dry eye is an inflammatory ocular disease; and topical application of anti-inflammatory agents such as tacrolimus and many others for treating dry eye.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Singh et al, Lee et al, Royle et al, Rajasekaran et al, Heerze et al, Williams et al and Hessen et al to develop a biomaterial/HA-binding system comprising HA binding peptide (HABPep) with the amino acid sequence GAHWQFNALTVR (identical to the HABPep of instant SEQ ID NO: 6) covalently conjugated to a heterobifunctional PEG and further covalently linked to a sialic acid binding peptide (SABPep) SPYGRC-b or ACS2P1-b in the order/arrangement of either HABPep-PEG-SABPep or SABPep-PEG-HABPep; and an eye drop comprising crosslinked HA bound to such biomaterial/HA-binding system for treating dry eye, wherein SABPep in such biomaterial/HA-binding system functions as an anchor so that such biomaterial/HA-binding system anchors onto the ocular surface via binding to human ocular surface mucin that are negatively charged and terminated in sialic acid, and wherein the eye drop further comprises an anti-inflammatory agent. 

Examiner’s Notes
17.	The Examiner would also like to bring Applicant’s attention to MPEP § 803.02 regarding Markush-type claim, which states “On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LI N KOMATSU/Primary Examiner, Art Unit 1658